Citation Nr: 1003980	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
 
I.  Procedural History

The appellant's claim was initially characterized as whether 
new and material evidence had been received to reopen a claim 
for entitlement to service connection for PTSD.  A claim for 
service connection for PTSD was denied by a July 2004 rating 
decision that was not appealed.  The appellant filed another 
claim for entitlement to service connection for PTSD in May 
2006.  In July 2006, the RO received military personnel and 
service treatment records that were not previously of record.  
In general, a claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  38 C.F.R. § 3.156 
(2009).  

Under 38 C.F.R. § 3.156(c) (2009), if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim.  The service treatment records received 
by the RO in July 2006 include information about the 
appellant's diagnosis of a schizoid personality or transient 
paranoid state in February 1967 and his treatment at a 
psychiatric hospital in Guam, which was not part of the 
record at the time of the July 2004 rating decision.  Since 
these records indicate the appellant may have had symptoms of 
PTSD in service, the records are directly relevant to the 
appellant's current claim for service connection for PTSD.
During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  
See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 
38 C.F.R. § 3.156(c)).  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question. 38 
U.S.C.A. § 5110(g).  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  The appellant filed the claim in May 2006, 
and thus, the previous version of 38 C.F.R. § 3.156(c) is 
also applicable to the appellant's claim.  Regardless, the 
Board finds the military personnel and service treatment 
records falls into the exception created by 38 C.F.R. 
§ 3.156(c) under the current version of the regulation.  The 
appellant's military personnel and service treatment records 
are relevant to the appellant's claim and existed, but were 
not associated with the claims file when VA first decided the 
claim.  As such, the Board finds that this additional 
evidence falls into the exception created by 38 C.F.R. § 
3.156(c) (2006).  Accordingly, the claim will be reconsidered 
and considered pending since the time of his original claim 
for service connection.  See 38 C.F.R. § 3.156; Vigil v. 
Peake, 22 Vet. App. 63 (2008).  The claim has been 
recharacterized to reflect this result.  The RO did not 
consider the appellant's claim on the merits in the March 
2007 rating decision, March 2008 statement of the case, and 
July, August and September 2008 supplemental statements of 
the case.  However, since this case is being remanded, and 
the RO will readjudicate the claim on the merits, there is no 
prejudice to the appellant.   See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection

The appellant asserts that service connection is warranted 
for PTSD.  As reported in a May 2008 substantive appeal, the 
appellant's claimed stressor includes coming under rocket and 
mortar fire.  The Board finds the appellant's reported 
stressor falls under 38 U.S.C.A. § 1154(a) and is consistent 
with his service.  Service personnel records reflect that the 
appellant was present in a unit from May 1966 to August 1966, 
which had continuous exposure to attack from hostile forces 
at all facilities, for which the unit received commendation.  
Thus, the Board deems the stressor verified.      

To establish entitlement to service connection for PTSD there 
must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (incorporating by 
reference the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV)); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009).  

A June 2004 VA treatment record indicates the appellant was 
evaluated for PTSD and had results consistent with PTSD.  
However, the appellant has not been seen for a VA examination 
to evaluate whether the PTSD conforms to the criteria of the 
DSM-IV, to identify all psychiatric conditions, and to 
determine whether the conditions are related to his in-
service stressor.  VA must provide a VA examination when 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, (3) some indication that 
the claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4)(i).  Therefore, this case must be remanded to 
the RO for a medical examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA 
psychiatric examination to determine the 
following:

*	Identify all psychiatric conditions, 
to include PTSD, as defined by DSM-
IV.  Conduct all testing and 
evaluation needed to make this 
determination.  

*	Determine whether it is at least as 
likely as not that any diagnosed 
conditions, to include PTSD, were 
caused by service and/or the in-
service stressor of exposure to 
rocket and mortar attacks.

*	The examiner should consider whether 
it is at least as likely as not that 
any psychiatric conditions are 
related to the psychiatric symptoms 
described in the appellant's service 
treatment records.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD .  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


